Mr. Justice Van Orsdel,
concurring:
I concur fully in the conclusion reached by my associate, Mr. Justice Robb. I do not desire to take issue with the reasoning employed by him in arriving at that conclusion. Hence, what *112I may say will be rather in addition to, than in criticism of, anything that appears in the opinion.
It is insisted that the decree of the court below deprives the defendants of the right of freedom of contract, of free speech, and of a free press, as guaranteed in the Federal Constitution. If this contention is well founded, it is clear that a court of equity cannot be used for such a purpose. The equitable writ of injunction is an agency placed in the hands of the court to protect rights and restrain wrongs where the law is remediless; but it should never be used as an instrument of oppresion. This great writ for the enforcement of equitable rights was not intended to be used as a short-cut to escape the inconvenience of a suit at law, with the chances involved in submitting the issue to the judgment of a jury. Where there is legal redress and a right of trial by jury, a court of equity is powerless to intervene and deprive the citizen of that right, except to avoid a multiplicity of suits, or where the legal remedy is inadequate. The guaranty of freedom of speech and freedom of the press was placed in the Constitution to prevent government censorship, as practised at that time in many of the governments of Europe. That, therefore, which was placed in the organic law, to accomplish an end so essential to the freedom and general welfare of the people, is hardly susceptible of nullification by judicial decree.
The courts of the United States will be useful and fulfil the functions for which they were created, only so long as they are content to interpret the laws in conformity with the limitations of the Constitution. Any attempt to disobey these restrictions is a step across the danger line; and will, of necessity, lead to judicial arrogance, tyranny, and oppression. If, in any particular, we have outgrown the Constitution, the remedy is plain and simple. It is within the power of the people to amend it; but this prerogative is not reposed in the courts.
It must be remembered, however, that there is a point where the right of free speech and a free press ends, and unlawful interference with personal and property rights begins. When the citizen passes this point, he can no longer claim the protection of *113the Constitution. It protects no one in uttering or disseminating slanderous or libelous matter. A citizen cannot invoke the protection of the constitutional guaranty of free speech and a free press to destroy the right of property secured to his neighbor by the same instrument. There is nothing complained of in this case for which there is not a specific legal remedy provided. Hence, the only excuse for a court of equity taking jurisdiction is because the legal remedy is inadequate to prevent irreparable injury and avoid a multiplicity of suits. This is the one instance when equity jurisdiction will be assumed and exercised with the utmost caution; not assuming anything that can be avoided, or taking jurisdiction where the legal remedy is at all adequate. I agree, however, that, within these limitations, the record presents a case calling for equitable relief.
The word “boycott” at the present time is no more obnoxious than was the word “strike” a quarter of a century ago. Then it was sought through the courts of equity to invoke the injunctive writ to restrain laboring men from organizing a peaceable strike. In some instances, inferior Federal courts granted injunctions, but they were never upheld in the superior courts of the country. It is well settled now that a man, or a number of men, may refuse to continue to work for their employer, and they may combine for the purpose of organizing a strike. They may advise other to quit work and join in the strike, so long as no contractual rights are invaded, and they may advise others not to engage their services to the employer against whom the strike is directed. All this is within their constitutional rights, and is justified by their freedom to do those things which they think will better their condition. It is no answer that it may not, in many instances, accomplish that end, or that it invariably damages the employer and interferes with his property rights. Of course, a man has a property right in his business; so has a laboring man a property right equally sacred in his labor; and, when these rights conflict, there must, of necessity, be injury to one or the other, or both. This is the result of conflicting opinion and an exigency of the contractual relation, for which the law furnishes no relief.
*114I am- not unmindful of the rule of the common law that combinations of two or more persons to injure the rights of others were held to be illegal. But, if the injury there referred to be held to include the combination of two or more persons to withhold patronage from another, then the rule of the common law has long since been overruled by the courts of this country in dealing with strikes. I am aware that, at common law, a combination of two or more persons to do an unlawful thing, even if nothing is done in furtherance of the intent, is a conspiracy, — a substantive offense; while in the case of an individual, there can be no offense until there is some affirmative act tending to carry the intent into effect. But that has no bearing where the unlawful intent is the same, and the offense has actually been committed, either by the individual or by a number of persons combined together for that purpose.
The old rule that one may do lawfully what, if done by two or more persons in combination together may become unlawful, has been greatly modified in this country. It is a rule that gained currency at a time when even the right of assembly was looked upon with disapproval and suspicion. When this rule was first announced by the English courts, a labor union would not have been tolerated. In one of the early English cases, decided in 1721 (Tubwomen v. Brewers of London, 3 Columbia, 3. Rev. 447), it was held to be a criminal conspiracy for two or more persons to combine together and refuse to continue to work for their employer unless he should comply with their demand for higher wages. In other words, it was held to be a criminal conspiracy for workmen to join together and strike. It was conceded in the same case that one person might abandon his employment if his demand was not complied with, but it was held unlawful for two or more persons to combine together for the purpose of demanding higher wages. It was held that such a combination constituted a criminal conspiracy. The same rule was applied as late as 1809 in New York, in the case of Re Journeymen Cordwainers, Yates, Sel. Cas. 111.
The right of laboring men to organize into unions, and the right of these unions to conduct peaceable strikes, is justified *115because of their inability to compete singlehanded in contests with their employers. In this competition, any peaceable and lawful means may be resorted to, and it is only when the means employed become unlawful that the courts will interfere. The law recognizes the right of both labor and capital to organize. The contest between employer and employee is one which courts of equity should recognize as entitled to be fought out upon the basis of equality; and the rule applied by the courts to the strike is based, I think, upon that principle. The fundamental principle underlying this contest is, that the employer who employs one thousand workmen is in possession of the same competitive power to force those workmen to his terms as the one thousand men, by the most powerful lawful organization, have to force him into a compliance with their terms. The contest, therefore, opens with the one on one side and a thousand on the other upon a substantial basis of equality. The employer has a property right in his business which he asks the courts to protect, and which is entitled to protection. It consists, among other things, in his right to employ whom he pleases. That right extends to a discrimination against workmen of a certain class, or to men belonging to labor organizations. He may use in his business such types of machinery and appliances as he may think adapted to carry on his work most successfully, so long as they are reasonably safe and sanitary. The law protects him in these rights, and the courts will require others to respect them. On the other hand, the thousand employees have a property right in their labor, which is equally sacred with that of the employer. They have a right to engage their services wherever and to whomsoever they can secure the largest rewards and the fairest treatment. They have a right to cease working for their employer, with due regard for their contractual relations, when, in their judgment, they can better their condition by so doing. They have a right to organize for this purpose, and they have a right to advise others to join their organization, and the law will protect them in the exercise of these rights equally with the rights of the employer. The refusal of the employees to work for the employer may result in his financial *116ruin, but the loss will be no greater than the damage his refusal to employ the one thousand laborers may work in the aggregate upon them and those dependent upon their labor. In this contest between employer and employed, it should be remembered that the one who most strictly recognizes and observes the legal and equitable rights of the other, enters the struggle with tremendous odds in his favor.
Applying the same principle, I conceive it(to be the privilege of one man, or a number of men, to individually conclude not to patronize a certain person or corporation. It is also the right of these men to agree together, and to advise others, not to extend such patronage. That advice may be given by direct communication or through the medium of the press, so long as it is neither in the nature of coercion or a threat. As long as the actions of this combination of individuals are lawful, to this point it is not clear how they can become unlawful because of their subsequent acts directed against the same person or corporation. To this point, there is no conspiracy, — no boycott. The word “boycott” is here used as referring to what is usually understood as “the secondary boycott;” and, when used in this opinion, it is intended to be applied exclusively in that sense. It is, therefore, only when the combination becomes a conspiracy to injure by threats and coercion the property rights of another, that the power of the courts can be invoked. This point must be passed before the unlawful and unwarranted acts which the courts will punish and restrain are committed.
The definition of a boycott given by Judge Taft in Toledo, A. A. & N. M. R. Co. v. Pennsylvania Co. 19 L.R.A. 387, 5 Inters. Com. Rep. 522, 54 Fed. 730, is as follows: “As usually understood, a boycott is a combination of many to cause a loss to one person by coercing others, against their will, to withdraw from him their beneficial business intercourse, through threats that, unless those others do so, the many will cause similar loss to them.” In Gray v. Building Trades Council, 91 Minn. 171, 63 L.R.A. 753, 103 Am. St. Rep. 477, 97 N. W. 663, 1118, 1 A. & E. Ann. Cas. 172, the word “boycott” is defined as follows: “A boycott may be defined to be a combination of several per*117sons to cause a loss to a third person by causing others, against their will, to withdraw from him their beneficial business intercourse through threats that, unless a compliance with their demands be made, the persons forming the combination will cause loss or injury to him; or an organization formed to exclude a person from business relations with others by persuasion, intimidation, and other acts which tend to violence, and thereby coerce him, through fear of resulting injury, to submit to dictation in the management of his affairs. Such acts constitute a conspiracy, and may be restrained by injunction.” In Brace Bros. v. Evans, 5 Pa. Co. Ct. 163, 3 Ry. & Corp. L. J. 561, it is said: The word itself implies a threat. “In popular acceptation it is an organized effort to exclude a person from business relations with others by persuasion, intimidation, and other acts which tend to violence, and thereby coerce him, through fear of resulting injury, to submit to dictation in the management of his affairs.” It will be observed that the above definitions are in direct conflict with the earlier English decisions, and indicate a distinct departure by our courts. This undoubtedly is in recognition of the right of a number of individuals to combine for the purpose of improving their condition. The rule of the English common law, from which we have so far departed, is expressed in Bowen v. Hall, L. R. 6 Q. B. Div. 333, as follows: the persuasion be used for the indirect purpose of injuring the plaintiff, or of benefiting the defendant at the expense of the plaintiff, it is a malicious act, which is, in law and in fact, a wrong act, and therefore a wrongful act, and therefore an actionable act if injury ensues from it.”
Erom this clear distinction, it will be observed that there is no boycott until the members of the organization have passed the point of refusing to patronize the person or corporation themselves and have entered the field where, by coercion or threats, they prevent others from dealing with such person or corporation. I fully agree with this distinction, ^o long, then, as the American Federation of Labor, and those acting under its advice, refused to patronize complainant, the combination had not arisen to the dignity of an unlawful conspiracy or a boycott. *118It is, therefore, the boycott, thus defined, with which we are here dealing, and not with the events that led to it. Hence, all that can be restrained are the acts which constitute the boycott anjl were incident thereto.
\Che unlawful conspiracy here consists in the membership the American Federation of Labor banding together, not to cease dealing with the complainant or purchasing or using its products, but, by threats, to coerce others not to patronize the complainant, on penalty of the destruction of their business. What, up to this point, was the legitimate exercise of the right of freedom of contract, of free speech, and of a free press, now becomes destructive of property rights. The threats and actions of these defendants, as disclosed by this record, were as efficient in this instance to destroy the complainant’s property in its right to do business with those against whom they were directed, as it would have been to bar its doors, or to place a guard to prevent, by physical force, the public from dealing with it. <2Vhen a labor strike assumes the proportions of physical or threatened interference with the conduct of the former employer’s business, either by physical force or destruction of property, or by threatening injury or destruction of business to others having dealings with such person or corporation, it assumes such proportions that a court of equity will intervene and restrain, not the combination, or ^ts right of existence, but the uñ!awfarFñfsr~~^^m~this case, (applying the/ame rule to the boycottS the American Federation of Labor, while not interfering with complainant’s business'by physical force or by struction of property, has clearly been guilty of coercing and threatening those having business dealings with complainant, and there is abundant evidence of the defendants’ conspiring together to do these unlawful acts/ But the decree of the court should restrain the commission of the acts and specifically point out the offenses that should properly come under the decree, and not embrace within its commands such acts as may lawfully be performed by these defendants. In making this distinction, however, it should be remembered that threats, of coercion a-nd property rights, to become actionable, need not be de*119dared in positive terms. It is sufficient if there is an takable intimation that such injury will occur unless the demands be complied with. Purvis v. Local No. 500, U. B. C. & J., 214 Pa. 348, 12 L.R.A.(N.S.) 642, 112 Am. St. Rep. 757, 63 Atl. 585, 6 A. & E. Ann. Cas. 275.
/¿Assuming that we are asked to enjoin a conspiracy entered into by these defendants to destroy the business of complainant, or force it to their terms, surely there is nothing to invoke the interference of the court until the defendants reached a point where they were wrongfully jeopardizing the property rights of complainant, either by affirmative action, or by the threatening of such action. Until this point was reached, there was no unlawful conspiracy^7 It, therefore, certainly follows that acts done by defendants before the unlawful conspiracy was formed, were performed within their legal rights, and, when the unlawful acts cease, they will still be legal. The power of the court cannot, therefore, be invoked to restrain all the acts of defendants against complainant, embracing within its sweeping decree not 'only the unlawful, but the lawful, acts of the defendants in this connection. But it is said that the acts here complained of are incident to, and form a part of, the general conspiracy. It is the conspiracy that can be enjoined. Hence, only the forbidden acts which constitute the conspiracy can be embraced in the decree. The court has no power to perpetually restrain the defendants from doing anything which, separated from the unlawful acts constituting the conspiracy, is legal.
The courts of this country now recognize the legal right of laboring men to form unions for the protection and promotion of their interests, and deny the power to enjoin the members of such organizations from peaceably withdrawing from the service of their employer. jjTIere we have clearly a combination of two or more individuals doing injury to the property rights of a third, which right the courts have upheld^ This right is based upon the protection of the property which one man, or a combination of men, have in their business. As said by Justice Bradley in the Slaughter-House Cases, 16 Wall. 36, 21 L. ed. 394: “Eor the preservation, exercise, and enjoyment of these *120rights, the individual citizen, as a necessity, must be left free to adopt such calling, profession, or trade as may seem to him most conducive to that end. * * * This right to choose one’s calling is an essential part of that liberty which it is the object of government to protect; and a calling, when chosen, is a man’s property and right. Liberty and property are not protected where these rights are arbitrarily assailed.” Or, as was said in Gray v. Building Trades Council, 91 Minn. 171, 68 L.R.A. 753, 103 Am. St. Rep. 477, 97 N. W. 663, 1118, 1 A. & E. Ann. Cas. 172:Z“A person’s occupation or calling, by means _of -whichAe earns a livelihood, and endeavors to better his condition and to provide for and support himself and those dependent upon him, is -property within the meaning of the law, and, entitled to protection as such, and, as conducted bv the merchant, by the capitalist, by the contractor, or laborer, is^ aside from the goods chattels, money, or effects employed and used in connection therewith, -property in every sense of the word, ____ JLabor may organize, as capital does, for its own protection, and^toTurflw^dLe^ñte^ts ofRÍelab^ may strike, and persuade and induce others to join them; but when they resort to unlawful means to cause injury to others witlT^wSbmTEñyTíáve no relation, contractual or otherwise, the limit permitted by the law is passed, and they must be restrained.” In Beck v. Railway Teamsters’ Protective Union, 118 Mich. 516, 42 L.R.A. 407, 74 Am. St. Rep. 421, 77 N. W. 13, the court said: “It is conceded that courts of equity have jurisdiction to restrain conspiracies of this character when irreparable injury is sure to follow. Suits at law would be inadequate, and a multiplicity of suits at law would arise. Complainants were engaged in a lawful business, and carrying it on in a lawful manner. They had done nothing to the defendants, or any of them, either illegal, immoral, or unjust. They were paying wages to their teamsters in fact greater than union teamsters received, because they made no deductions for certain lost time, which the union employers made, ^he law protects them in the right to employ whom they please, at prices they and their employees can agree upon, and to discharge them at the *121expiration of their term of service or for violation of their contracts. This right must be maintained, or personal liberty is a sham. So, also, the laborers have the right to fix a price upon their labor, and to refuse to work unless that price is obtained. Singly, or in combination, they have this right. They may organize in order to improve their condition and secure better wages. They may use persuasion to induce men to join their organization or to refuse to work except for an established wage. They may present their cause to the public in newspapers or circulars, in a peaceable way, and with no attempt at coercion. If the effect in such case is ruin to the employer, it is' damnum absque injuria, for they have only exercised their legal rights. The law does not. permit either party to use force, violence, threats of force or violence, intimidation, or coercion^1 The right to trade and the personal liberty of the employer alone are not involved in this case; the right of the laborer to sell his labor, when, to whom, and for what price he chooses, is involved.”
It will be observed, therefore, that while the law sanctions combinations of laboring men for the purpose of bettering their condition, and accords to the union the same liberty in bestowing and withholding its benefits that it does to an individual, it only permits of peaceful means in the accomplishment of its ends, and will restrain not alone acts accompanied by violence, intimidation, or threats of violence, but where the means used are of a threatening nature, and intended to restrain those against whom they are directed, through fear of loss of prophrEyjoFpersonal violence, from exercising freely their rights.
The American Fed.eraiio.n..Qf Labor is _ not an unlawful organization per se~ If the Federation, from the nature and terms of its organization, is one in restraint of trade, extending to interstate commerce, Congress, by the anti-trust act, has furnished an effective, speedy, and adequate remedy at law for its dissolution, to which, in that instance it should be made to respond, and not to a court of equity. It is not unlawful for citizens to organize together for any of the main purposes for which the American Federation of Labor exists. It is not unlawful for that order to have an official organ; it is not unlawful for that *122organization, through, the medium of that organ, to express freely its opinion as to the fairness or unfairness with which certain employers deal with their employees; and it is not unlawful for the paper to contain advice to the friends of labor not to patronize such employer. Again, we do not assume that it will be contended that a citizen has not perfect freedom to deal with whom he pleases, and withhold his patronage for any reason that he may deem proper, whether the reason be one originating in his own conscience, or through the advice of a neighbor, or through the reading of an article in a paper. Neither would it be unlawful for such citizen to advise another not to deal with a person with whom he has concluded not to continue his patronage. If this advice may extend to one, it may to a hundred; and the thing done will not be actionable so long as it is an expression of honest opinion, and not slanderous, however much the intercourse between this citizen and his neighbors may operate to injure the person against whom the advice is directed. long as confined to a mere expression of opinion as to the fairness or unfairness of a business transaction; it is not actionle/ Of course, such advice could not be directed to the honesty of purpose that actuated the employer, without making the person liable for slander or libel if the charge could not be justified. But it has never been held in this country that either slander or libel can be enjoined.
It is insisted that this entire movement by defendants complainant isto~betV^Tfiuir~bw^ This .may be true. The improvement of their condition, however, can only be the result of _ tffi-complainant. and the court will IooklüThNdTrect conseguencesjif defendants’ actions, and not the~probable IncTirect results. The court will jaaLtolerate the unlawful acts of defendants to añromplís'h'what "would otherwise be a justifiable end7 ^Lt iNñoTtKéinjury of AañípSñiiñrtEarmiasures the right""of the court to intervene, for a peaceable, lawful strike may inflict great injury, but it is the unlawful actions of the defendants directed- against the rights of the complainant^ In the one instance, the defendants are exercising their lawful rights, and if damage incidentally *123occurs to others, it is due to a conflict of lawful interests. In the other case, the actions are unlawful, and no resulting advantage can justify the court in overlooking a breach of the law.
<|o one doubts, I think, the right of the members of the American Federation of Labor to refuse to patronize employers whom it regards as unfair to labor. It may procure and keep a list of such employers, not only for the use of its members, but as notice to their friends that the employers whose names appear therein are regarded as unfair to labor. This list may not only be procured and kept available for the members of the association and its friends, but it may be published in a newspaper or series of papers. To this extent they are within their constitutional rights; at least, where a court of equity cannot in-prevent .others from patronizing a person whose name appears on the EsCrjtthen becomes an unlawful conspiracy, — a boycott.
Let us assumeTtherefore, that the object of the Federation in publishing complainant’s name iñ~^e~t?ÜñfaIFr°or~?TWe^dñT~a*~~ Patronize’’ list In the Federationist was a part of this conspiracy, and was notice to each other andtoothers~that the boycotT""" would be extended to^pefsons^pitronizing the complainant. ~~No~ one would contend but that tEelrnlawfuTTeature of the puFlTcation would consist,notJn the fact that a list of names-had been~~ published, among whichjwas the name of the complainant, but in the ohject of the publication of complainant’s name therein, As to defendants, it would become one of the steps in the conspiracy. While I have no doubt from this record that the publication of complainant’s name in the list may be restrained, I also entertain no doubt in averting that the publication of the paper, and its delivery and distribution through the mails or otherwise, under the facts in this case, cannot be restrained.
Conceding, then, that the name of complainant was published in the ^eLDon’t Pafacm^^ in the American Federationist for the, purpose of notifying not the'members of the American Federation of Labor. *but~ *to” withhold "patronage from, complainant on *124•penalty of having a boycott inaugurated against such dealers,— and on this I think there is .sufficient in the record to support such an interference, — the most a erart could do would~be to restrain the publication in the list of the name of complainant, together with any other article or articles in the American Federationist published in pursuance or furtherance of the boycott. Without the existence of the boycott, the court would be powerless to reach the paper. Hence, its power to restrain any publication appearing therein can only be upheld when it is clearly apparent that' such publication is in support or furtherance of the boycott, and the restraining order must be limited to the particular article or articles so published in furtherance of the boycott, and cannot extend to the paper itself. Is that what was done ? The decree restrains the defendants “from printing, issuing, publishing, or distributing through the mails, or in any manner, any copies or copy of the American Federationist, or any other printed or written newspaper, magazine, circular, letter, or other document or instrument whatsoever, which shall contain or in any manner refer to the name of the complainant, its business or its product in the ‘We Don’t Patronize’ or the ‘Unfair’ list of the defendants, or any of them, their agents, servants, attorneys, confederates, or other person or persons acting in aid of or in conjunction with them, or which contains any reference to the complainant, its busines or product, in connection with the term ‘Unfair’ or with the ‘We Don’t Patronize’ list, or with any other phrase, word, or words of similar import, and from publishing or otherwise circulating, whether in writing or orally, any statement or notice of any kind or character whatsoever, calling attention to the complainant’s customers, or of dealers or tradesmen, or the public, to any boycott against the complainant, its business or its product, or that the same are or were or have been declared to be ‘Unfair,’ or that it should not be purchased or dealt in or handled by any dealer, tradesman, or other person whomsoever, or by the public, or any representation or statement of like effect or import, for the purpose of, or tending to, any injury to or interference with the complainant’s business, or with the free and unrestricted *125sale of its product, or of coercing or inducing any dealer, person, firm, or corporation, or the public, not to purchase, use, buy, trade in, deal in, or have in possession stoves, ranges, heating apparatus, or other product of the complainant.”
The sustaining of such a decree by a court of equity would violate the constitutional rights of the citizen. It would mark the beginning of the era of judicial tyranny by the branch of the government charged with the duty of protecting the citizen in his constitutional and legal rights. The clause in the Constitution guaranteeing free speech and a free press was placed there to prevent a repetition of the abuses that had grown up in the monarchies of Europe, — government censorship of the press. It is folly to assert that this provision of the Constitution is a mere inhibition on Congress from passing any law abridging the freedom of speech and the freedom of the press. It forbids government censorship in all forms, and it would be difficult to conceive of a more effective method of establishing a government censorship than through the writ of injunction. Eor the violation of its commands, the contemnor can be dealt with in the most summary manner, — tried, adjudged, and sentenced by the judge whose order has been disobeyed. qThe right of the citizen to express his opinions in the way of just criticism, either orally or through the press, is a privilege that cannot be abridged. This right is as essential to his liberty as the right to choose his calling. It may not be assailed even by the courts. The right is equally sacred, whether exercised individually or in eorij unction with other Sy?
To hold, howeveff that the court is powerless, because of the constitutional inhibition, to restrain publications in furtherance of a conspiracy to boycott, is equivalent to a declaration that a court of equity is powerless to restrain the unlawful conspiracy. The conspiracy here consists of declarations and publications in the nature of threats to coerce innocent persons into withholding patronage from complainant./’ If the Constitution forbids the restraint of the publications under the protection of a free press, it would for the same reason prohibit the restraint of the declarations under the guaranty of free speech. *126They are both equally sacred in the eyes of the Constitution. They are coupled together in the same Amendment, and must stand or fall together. The jurisdiction of the court to limit or restrain one will extend with equal force to the other. To hold that the court is powerless to restrain the publications renders the decree against oral threats nugatory; for it leaves the defendants in a position where they may obey the decree as to oral threats, but accomplish all the objects of the unlawful conspiracy by promulgating the threats through the medium of the press.
I agree fully that the record discloses a state of facts calling for equitable relief, but the decree of the supreme court of the District should be modified so as to apply only to the unlawful acts of defendants as established by the record. /It should only restrain the conspiracy, which, in this case, consists of threatened damage to persons having business dealings with complainant, or threats directed against complainant corporation which tend to prevent others from freely transacting business with ity The publications complained of, not being in themselves subject to equitable restraint, the decree should only restrain these publications as an incident to and in furtherance of the conspiracy. With these modifications, as embraced in the modified decree set forth in the opinion, I concur.